Citation Nr: 0707817	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-21 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to October 7, 2004, 
for service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to December 1942, from November 1944 to April 
1945 and from December 1945 to February 1946.  He was a 
prisoner of war (POW) between April 1942 and December 1942.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which granted service connection for cause 
of the veteran's death, effective, October 7, 2004, the date 
a pertinent regulatory amendment took effect.  The RO issued 
a notice of the decision in February 2005, and the appellant 
timely filed a Notice of Disagreement (NOD) with respect to 
the effective date of the award in April 2005.  Subsequently, 
in June 2005 the RO provided a Statement of the Case (SOC), 
and thereafter, in July 2005, the appellant timely filed a 
substantive appeal.

The appellant did not request a hearing on this matter.


FINDINGS OF FACT

1.	The veteran's March 1982 death certificate lists 
congestive heart failure as the disease or condition that 
directly led to the veteran's death, with antecedent 
causes listed as kidney infection and questionable intra-
abdominal carcinoma.

2.	By a February 2005 decision, the RO reopened the 
appellant's claim for service connection for cause of the 
veteran's death and granted the claim on the merits.  It 
assigned an effective date for this award of October 7, 
2004, the date that a change to pertinent regulations, 
which rendered possible the establishment of presumptive 
service connection for former POWs based on a diagnosis of 
congestive heart failure, took effect. 

3.	Prior to October 7, 2004, a claimant could not establish 
presumptive service connection for cause of death of a 
former POW who died of congestive heart failure due to 
kidney infection and possible carcinoma.  


CONCLUSION OF LAW

An effective date earlier than October 7, 2004 for service 
connection for the cause of the veteran's death is not 
warranted as a matter of law.  38 U.S.C.A. §§ 5107, 5110, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.400, 
4.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect in an 
appeal where the law, and not the underlying facts or 
development of the facts, are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In the instant case the facts are not in dispute, and 
resolution of the appeal depends upon the effective date of 
the regulation that made possible presumptive service 
connection for the veteran's cause of death due to congestive 
heart failure.  Therefore, because no reasonable possibility 
exists that complete VCAA notice would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


II. Law & Regulations
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation, to include death 
compensation.  It provides that "[u]nless specifically 
provided otherwise in this chapter . . . the effective date 
of an award based on an original claim, [or] a claim reopened 
after final adjudication . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore."  38 U.S.C.A. 
§ 5110(a).  With respect to death compensation awards, the 
statute also states that "[t]he effective date of an award 
of death compensation, dependency and indemnity compensation, 
or death pension for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred."  38 U.S.C.A. § 5110(d).  

The implementing regulation, 38 C.F.R. § 3.400, similarly 
provides that "[e]xcept as otherwise provided, the effective 
date of an evaluation and award of . . . compensation or a 
claim reopened after final disallowance  . . . will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400.  38 C.F.R. § 
3.400(c)(2) also states that with respect to death benefits 
for a veteran who died of a service connected disability, the 
effective date will be the first day of the month in which 
the veteran's death occurred if the claim is received within 
one year after the date of death; otherwise the date of 
receipt of claim.  38 C.F.R. § 3.400(d)(2).  In addition, 
relevant to the instant appeal, regarding reopened claims, 
the effective date shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§3.400(r).   

The Board parenthetically notes that 38 C.F.R. § 3.400 has 
undergone a variety of amendments since the filing of the 
appellant's claim to reopen in April 2001, none of which is 
pertinent to the instant appeal.  See 71 Fed. Reg. 52457 
(Sept. 6, 2006); 71 Fed. Reg. 44919 (Aug. 8, 2006); 69 Fed. 
Reg. 46434 (Aug. 3, 2004); 68 Fed. Reg. 34542 (June 10, 
2003). 

Although the above effective date provisions are generally 
controlling, when a new regulation favorable to veterans 
becomes enacted during the pendency of an appeal, other 
provisions, namely those enunciated in 38 C.F.R. § 3.114, 
apply.  Relevant to the instant case, VA amended the 
regulation (38 C.F.R. § 3.309(c)) governing presumptive 
diseases or disabilities specific to former POWs, such as the 
veteran.  At the time the appellant filed her claim to reopen 
her previously and finally denied claim in April 2001, 38 
C.F.R. § 3.309(c), did not permit the establishment of 
presumptive service connection for former POWs based solely 
on a diagnosis of congestive heart failure, but permitted 
such service connection only if the veteran had been 
diagnosed one of the following diseases: avitaminosis; 
beriberi (including beriberi heart disease, which in turn, 
included ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; or peripheral 
neuropathy except where directly related to infectious 
causes.  38 C.F.R. § 3.309(c) (2000).  Effective October 7, 
2004, however, an amendment to this regulation altered § 
3.309(c) to include among the enumerated list of presumptive 
diseases specific to former POWs atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infraction, congestive heart failure, 
arrhythmia).  69 Fed. Reg. 60089, 60090 (Oct. 7, 2004); 
accord 38 C.F.R. § 3.309(c) (2006).  (Emphasis added.)

Under such a circumstance, the effective date of an award 
(based on an original claim, a claim for increase or a claim 
to reopen) pursuant to the enactment of such a liberalizing 
law or regulation must be fixed in accordance with the facts 
found, but must not be earlier than the effective date of the 
act.  38 C.F.R. § 3.114(a); accord Kent v. Nicholson, 20 Vet. 
App. 1, 5-6 (2006).  That is, if a claim is reviewed on the 
initiative of VA within one year from the effective date of 
the law, as here, or at the request of the claimant received 
within one year from that date, benefits may be authorized 
from the effective date of the law.  38 C.F.R. § 3.114(a)(1).  
Thus, prior to October 7, 2004, presumptive service 
connection for a former POW could not rest on a diagnosis of 
congestive heart failure due to kidney infection and possible 
carcinoma; on and after October 7, 2004, a claimant could 
establish presumptive service connection as to a former POW 
based on such a diagnosis.  


III. Analysis
The Board determines that the appellant is not entitled to an 
earlier effective date prior to October 7, 2004 for service 
connection for cause of the veteran's death as a matter of 
law.  The veteran's death certificate lists congestive heart 
failure as the cause of death due to kidney infection and 
questionable intra-abdominal carcinoma.  Prior to October 7, 
2004, the appellant could not legally establish presumptive 
service connection for cause of death as a result of 
congestive heart failure due to kidney infection and 
carcinoma, as this disability was not listed among those for 
which presumptive service connection could be awarded, 
pursuant to 38 C.F.R. § 3.309(c) (2000).  It was only on and 
after the October 7, 2004 effective date of the amendment to 
38 C.F.R. § 3.309(c), which added congestive heart failure 
(among other maladies) to the list of presumptive diseases, 
that the appellant, as a matter of law, could establish 
presumptive service connection for cause of the veteran's 
death as a result of congestive heart failure due to kidney 
infection and possible carcinoma.  Accordingly, the Board 
must deny the appellant's earlier effective date claim.  

The Board further comments that it is bound, both by statute 
and regulation, to follow the governing provisions contained 
in 38 U.S.C.A. § 5110, 38 C.F.R. § 3.114 and 38 C.F.R. § 
3.400, which set the effective dates of claims and provide 
guidance as to the effect of liberalizing and beneficial laws 
and regulations enacted during the pendency of an appeal.  
See 38 U.S.C.A. § 7104 ("The Board shall be bound in its 
decisions by the regulations of the Department"); 38 C.F.R. 
§ 20.101(a) ("In its decisions, the Board is bound by 
applicable statutes [and] the regulations of the [VA]").  In 
this regard, the Board may exercise no discretion, and 
because the evidence of record fails to reveal that the 
appellant could legally establish presumptive service 
connection for cause of death under 38 C.F.R. § 3.309(c) 
based on congestive heart failure prior to October 7, 2004, 
the Board must deny her claim.

Although the Board recognizes that the appellant claimed in 
her April 2004 NOD that the veteran died of beriberi, his 
death certificate does not so indicate.  Moreover, while a 
private medical record from Dr. E.J.D., dated August 2004, 
indicates that the veteran had beriberi and severe arthritis 
in December 1981, there is no indication that he died from 
these disabilities.  In addition, another private medical 
note by Dr. R.B.A., dated September 2004, confirmed the death 
causing diagnosis listed on the veteran's death certificate, 
indicating that he died of heart failure.   


IV. Conclusion 
For the reasons stated above, the Board finds that an 
effective date earlier than October 7, 2004, for the cause of 
the veteran's death is not warranted as a matter of law.  




ORDER

The application for an effective date prior to October 7, 
2004, for service connection for cause of the veteran's death 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


